WOODSON, J.'
This case is practically the same as that of W. S. Embree, et al., Appellants v. Kansas City-Liberty Boulevard Road District of Clay County, et al., Respondents, just decided. [Ante, p. 593.]
The parties here are different and the road district in this case is located in New Mádrid county, but it was organized under the same article of the statutes which that one was.
The facts of that case and the law governing them are substantially the same as they are in this, consequently the ruling there must control here.
The judgment of the circuit court is affirmed.
Graves, Bond and Walker, JJ., concur; Lamm, G. J., dubitante; B'rowri, J., dissents; Faris, J., not sitting.